DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s response filed on November 06, 2020 are acknowledged and have been fully considered. Claims 1-15 are pending. Claims 1-15 are under consideration in the instant office action. 
Election/Restrictions
Applicant's election with traverse of ethanol as a species of one or more volatile oils; polyvinyl butyral as a species of polymer; and ester oils as a species of liquid agent in the reply filed on November 06, 2020 is acknowledged. The traversal is on the ground that the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct. 
The above assertions are not found persuasive because indeed the examiner has provided sufficient reasons to support the distinctness prong with respect to the different species. The generic recitations of one or more volatile substance; the generic recitation of the term polymers; and the generic recitations of liquid agent encompasses numerous classes and types of the generic recitations that differ with respect to structure, properties and functions. A prior art disclosing one of species of the generic recitations for each of the respective components may not be applicable to the other.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Objection to the title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the instant application is “METHOD FOR PRODUCING COATING FILM”. The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. The title does not describe the main purpose of the invention. It is generically applicable to making any coatings with any method which the instant invention is not drawn to.  Inasmuch as the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. Similarly, the articles "a," "an," and "the" should not be included as the first words of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2010/0112019), Dong (US 2013/0058880), and Yamaguchi et al. (US 7823809).
Note: The claims are examined with respect to the elected species only limiting ethanol as a species of one or more volatile oils; polyvinyl butyral as a species of polymer; and ester oils as a species of liquid agent.
Applicants’ claims
Applicants claim a coating formation method for forming a coating on a surface of a coating formation target.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Thevenet teaches a method for making up a support includes application to the support of at least (a) magnetic substances exhibiting a non-zero magnetic susceptibility, (b) one or more compounds X, (c) one of more compounds Y, with at least one of the compounds X and Y being a silicone compound and the compounds Y and X being capable of reacting together by a hydro silylation reaction in the presence of a catalyst, when they are brought into contact with one another, and (d) at least one catalyst. Application of (a), (b), (c) and (d) may be simultaneous or sequential in any order (see abstract). The compositions that can be used, comprising X and/or Y, can additionally include a volatile silicone oil (or diluent) for lowering the viscosity of the composition. Said oil can be selected from the short-chain linear silicones such as hexamethyldisiloxane, octamethyltrisiloxane, cyclic silicones such as octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and mixtures thereof (paragraph 0298 which the examiner notes that they are liquid oils). This silicone oil can represent from 5  The compositions can comprise at least one volatile solvent composed of a volatile oil. The oil can be a silicone oil or a hydrocarbon oil or can comprise a mixture of such oils (paragraphs 0375-0376). The volatile hydrocarbon oils can be chosen from hydrocarbon oils having from 8 to 16 carbon atoms and in particular branched C8-C16 alkanes (also known as isoparaffins), such as isododecane (also known as 2,2,4,4,6-pentamethylheptane), isodecane, isohexadecane and, for example, the oils sold under the Isopar.RTM. or Permethyl.RTM. trade names (paragraph 0378). The compositions can comprise, for example, between 0.01% and 95% by weight of volatile oil, with respect to the total weight of the composition, better still between 1% and 75% by weight (paragraph 0388). 
Regarding component (a) Thevenet teaches the compositions can also comprise water or a mixture of water and of hydrophilic organic solvents commonly used in cosmetics, such as alcohols, in particular linear or branched lower monoalcohols having from 2 to 5 carbon atoms, such as ethanol, isopropanol or n-propanol, or polyols, such as glycerol, diglycerol, propylene glycol, sorbitol, pentylene glycol or polyethylene glycols. The first composition can additionally comprise hydrophilic C.sub.2 ethers and C.sub.2-C.sub.4 aldehydes. Water or the mixture of water and of hydrophilic organic solvents can be present in the first and/or the second composition in a content ranging, for example, from 0% to 90% by weight, in particular from 0.1% to 90% by weight and preferably from 0% to 60% by weight, in particular from 0.1% to 60% by weight, with respect to the total weight of the composition (paragraph 0396).
Regarding component (b) Thevenet teaches the compositions can also comprise, for example, a film-forming polymer, in particular in the case of a mascara, of a nail polish or of a  Mention may be made, among the film-forming polymers which can be used in the compositions according to the invention, inter alia, of synthetic polymers of radical or polycondensate type, polymers of natural origin, such as nitrocellulose or cellulose esters, and their mixtures (paragraph 0408). The film-forming polymers of radical type can in particular be vinyl polymers or copolymers, in particular acrylic polymers (paragraph 0409). The film-forming vinyl polymers can result from the polymerization of monomers possessing ethylenic unsaturation having at least one acid group and/or of the esters of these acid monomers and/or of the amides of these acid monomers, such as .alpha.,.beta.-ethylenic unsaturated carboxylic acids, for example acrylic acid, methacrylic acid, crotonic acid, maleic acid or itaconic acid (paragraph 0410). The compositions can comprise at least one aqueous or organic solvent, in particular a volatile organic solvent (paragraph 0369). The compositions can comprise a volatile solvent, in particular a volatile organic solvent (paragraph 0370). The compositions can comprise at least one organic solvent chosen from the following list: [0390] ketones which are liquid at ambient temperature, such as methyl ethyl ketone, methyl isobutyl ketone, diisobutyl ketone, isophorone, cyclohexanone or acetone; [0391] alcohols which are liquid at ambient temperature, such as ethanol, isopropanol, diacetone alcohol, 2-butoxyethanol or cyclohexanol; [0392] glcyols which are liquid at ambient temperature, such as ethylene glycol, propylene glycol, pentylene glycol or glycerol; [0393] propylene glycol ethers which are liquid at ambient temperature, such as propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate or dipropylene glycol mono(n-butyl)ether; [0394] short-chain esters (having from 3 to 8 carbon atoms in total), 
Regarding component (c) which is the ester oils Thevenet teaches the compositions, for example when they are intended to be applied to the lips or the eyelashes, can comprise a fatty phase and in particular at least one fatty substance which is liquid at ambient temperature (25.degree. C.) and under atmospheric pressure (760 mm Hg) and/or one fatty substance which is solid at ambient temperature, such as waxes, pasty fatty substances, gums and their mixtures. The fatty phase can additionally comprise lipophilic organic solvents (see paragraph 0398). As fatty substances which are liquid at ambient temperature, also known as "oils", mention may be made of: vegetable hydrocarbon oils, such as liquid triglycerides of fatty acids having from 4 to 10 carbon atoms, such as triglycerides of heptanoic or octanoic acids, or also sunflower, maize, soybean, grape seed, sesame, apricot, macadamia, castor or avocado oils, triglycerides of caprylic/capric acids, jojoba oil, shea butter oil, etc.,(see paragraph 0400)
Thevenet teaches the compositions may be applied successively, the application of the second composition can be carried out, for example, while seeking to disturb as little as possible the underlying layer of the other composition, for example using a flocked applicator or by spraying, it being possible for the spraying to take place, for example, using a piezoelectric, electrostatic spraying device or an airbrush, which can, if appropriate, form part of the kit (paragraph 466).  The compositions can thus be provided in any formulation form normally used for topical application (paragraph 423). The deposited layer can comprise fibres produced by extrusion or coextrusion of one or more polymeric materials, in particular thermoplastic and/or elastomers (paragraph 0090). The fibre can comprise a synthetic material chosen from polyamides, PET, acetates, polyolefins, in particular PE or PP, PVC, polyester-block-amide, plasticized Rilsan.RTM., elastomers, in particular polyester elastomers, PE elastomers, silicone elastomers, or nitrile elastomers, or a mixture of these materials, this list not being limiting (see paragraph 0091).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Thevenet does not specifically teach the elected film forming polymer polyvinyl butyral resin. This deficiency is cured by the teachings of Dong.
Dong teaches in the abstract compositions, kits and methods of preparing a biocompatible film for cosmetic or medical uses. The compositions or kits contain polyvinyl acetal (PVA), siloxane and a solvent. The siloxane can have a hydrophilic group. Once the solvent content is reduced, for instance, by evaporation, the mixture of PVA and siloxane is solidified, forming a film. The compositions and kits, optionally, further include one or more of an antimicrobial agent, a pigment, an anti-inflammatory agent, an anesthetic agent or a hemostatic agent. Such a film can be used, for example, in the form of an antimicrobial sealant, a liquid bandage, body paints, scar camouflage, water-proof sun block, makeup sealer, or antimicrobial wipe or spray. A composition comprising polyvinyl acetal (PVA) and siloxane, wherein the siloxane comprises a hydrophilic group (see claim 1).  The composition of claim 1, further comprising a solvent (see claim 2). The composition of claim 1, wherein the PVA comprises polyvinylbutyral (PVB) (see claim 13). The composition of claim 17, wherein the inorganic solvent is water, saline or combinations thereof (see claim 18). The composition of claim 2, wherein the solvent comprises an organic solvent (see claim 19). The composition of claim 19, wherein the organic solvent is one or more of the group of methanol, ethanol, isopropanol, n-propanol, butanol, methyl cellosolve, butyl cellosolve, methyl acetate, ethyl acetate, isopropyl acetate, butyl acetate, acetone, methyl ethyl ketone, toluene, xylene, dichloromethane or chloroform (see claim 20). A method of preparing a film on a skin, comprising applying a suitable amount of a composition of claim 1 on the skin and allowing the solvent to evaporate (see claim 42). The present disclosure provides film forming compositions. The compositions can be non-toxic, coatable and sprayable. After application, the compositions can form flexible films quickly. The film can chemically react with skin, adhere to skin for prolonged time of period. Another advantage is that the composition can accommodate active ingredients, such as drugs, pigments, inorganic particles and antimicrobial agents for killing bacteria and viruses (see paragraph 0098).

Thevent is silent the parts of the electrostatic spraying apparatus as recited in claim 5. These deficiencies are cured by the teachings of Yamaguchi et al.
Yamaguchi et al. teach an electrostatic spraying device has a capability of confirming that the device is ready for making an electrostatic spraying of the liquid composition on a user's skin. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic spraying. The device is provided with a power switch and a selector for selection between a spraying mode and a dripping mode. In the dripping mode, the pump is alone actuated to dispense the liquid composition absent electrostatic charge. In the spraying mode, both of the pump and the emitter electrode are activated to make the electrostatic spraying. Thus, the user can be easy to drip the liquid composition by simply manipulating the selector prior to initiating the electrostatic spraying (see abstract). Yamaguchi et al. teach an electrostatic spraying device being an actuator; a high voltage generator to provide a high voltage; a power source to activate said actuator and said high voltage generator; a reservoir to contain the supply of the liquid composition; a dispensing unit comprising a pump in immediate downstream relation with the reservoir for supplying the liquid composition from the reservoir, the pump being mechanically connected to said actuator to be driven thereby, an emitter electrode to electrostatically charge the liquid composition, the emitter electrode being electrically connected to said high voltage generator; and a nozzle to dispense the liquid composition, the nozzle being disposed at the point of dispense, a switch for manipulating the power source; and a selector for providing a spraying mode and a dripping mode selectively in response to the switch being manipulated; wherein the dripping mode is such that said pump is alone actuated to dispense the liquid composition out through the nozzle absent electrical charge, wherein the spraying mode is such that said pump as well as the emitter electrode are simultaneously activated to dispense the liquid composition out through the nozzle with the liquid composition being electrically charged at the emitter electrode prior to exiting the nozzle, wherein said selector comprises a handle, a first tact switch, and a second tact switch, said handle being engaged with a switch knob of said switch to be movable therewith, and having a portion selectively engageable with said first and second tact switches, said first tact switch being mounted on a printed board and connected to operate said high voltage generator and said actuator for executing said spraying mode upon being pressed by said handle, and said second tact switch being mounted on said printed board and connected to operate said actuator for executing said dripping mode upon being pressed by said handle, and wherein said pump is a gear pump which has a pump chamber with a flat base molded from a 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Thevenet by using polyvinyl butyral resin as a film forming polymer in the skin coating composition because Dong teaches in the abstract compositions, kits and methods of preparing a biocompatible film for cosmetic or medical uses. The compositions or kits contain polyvinyl acetal (PVA), siloxane and a solvent. The siloxane can have a hydrophilic group. Once the solvent content is reduced, for instance, by evaporation, the mixture of PVA and siloxane is solidified, forming a film. The compositions and kits, optionally, further include one or more of an antimicrobial agent, a pigment, an anti-inflammatory agent, an anesthetic agent or a hemostatic agent. Such a film can be used, for example, in the form of an antimicrobial sealant, a liquid bandage, body paints, scar camouflage, water-proof sun block, makeup sealer, or antimicrobial wipe or spray. A composition comprising polyvinyl acetal (PVA) and siloxane, wherein the siloxane comprises a hydrophilic group (see claim 1).  The composition of claim 1, further comprising a solvent (see claim 2). The composition of claim 1, wherein the PVA comprises polyvinylbutyral (PVB) (see claim 13). The composition of claim 17, wherein the inorganic solvent is water, saline or combinations thereof (see claim 18). The composition of claim 2, wherein the solvent methanol, ethanol, isopropanol, n-propanol, butanol, methyl cellosolve, butyl cellosolve, methyl acetate, ethyl acetate, isopropyl acetate, butyl acetate, acetone, methyl ethyl ketone, toluene, xylene, dichloromethane or chloroform (see claim 20). A method of preparing a film on a skin, comprising applying a suitable amount of a composition of claim 1 on the skin and allowing the solvent to evaporate (see claim 42). The present disclosure provides film forming compositions. The compositions can be non-toxic, coatable and sprayable. One of ordinary skill in the art would have been motivated to utilize polyvinyl butyral resin as film forming polymer because Dong et al. teach that after application, the compositions containing polyvinyl butyral resin can form flexible films quickly. The film can chemically react with skin, adhere to skin for prolonged time of period. Another advantage is that the composition can accommodate active ingredients, such as drugs, pigments, inorganic particles and antimicrobial agents for killing bacteria and viruses (see paragraph 0098). Alternatively it is prima facie obvious to substitute the film forming polymers of Thevent with polyvinyl buytral resin of Dong because the film forming polymers are functionally equivalent. Furthermore the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Thevenet and Dong because both references teach skin care compositions containing similar ingredients. In the case where the claimed range of amounts of excipients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Thevenet by utilizing the electrostatic spray apparatus as recited in claim 5 because Yamaguchi et al. teach an electrostatic spraying device containing the same units as the instant invention for applying compositions to the skin via electrostatic spraying. Yamaguchi et al. teach an electrostatic spraying device has a capability of confirming that the device is ready for making an electrostatic spraying of the liquid composition on a user's skin. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic spraying. The device is provided with a power switch and a selector for selection between a spraying mode and a dripping mode. In the dripping mode, the pump is alone actuated to dispense the liquid composition absent electrostatic charge. In the spraying mode, both of the pump and the emitter electrode are activated to make the electrostatic spraying. Thus, the user can be easy to drip the liquid composition by simply manipulating the selector prior to initiating the electrostatic spraying (see abstract). Yamaguchi et al. teach an electrostatic spraying device an actuator; a high voltage generator to provide a high voltage; a power source to activate said actuator and said high voltage generator; a reservoir to contain the supply of the liquid composition; a dispensing unit comprising a pump in immediate downstream relation with the reservoir for supplying the liquid composition from the reservoir, the pump being mechanically connected to said actuator to be driven thereby, an emitter electrode to electrostatically charge the liquid composition, the emitter electrode being electrically connected to said high voltage generator; and a nozzle to dispense the liquid composition, the nozzle being disposed at the point of dispense, a switch for manipulating the power source; and a selector for providing a spraying mode and a dripping mode selectively in response to the switch being manipulated; wherein the dripping mode is such that said pump is alone actuated to dispense the liquid composition out through the nozzle absent electrical charge, wherein the spraying mode is such that said pump as well as the emitter electrode are simultaneously activated to dispense the liquid composition out through the nozzle with the liquid composition being electrically charged at the emitter electrode prior to exiting the nozzle, wherein said selector comprises a handle, a first tact switch, and a second tact switch, said handle being engaged with a switch knob of said switch to be movable therewith, and having a portion selectively engageable with said first and second tact switches, said first tact switch being mounted on a printed board and connected to operate said high voltage generator and said actuator for executing said spraying mode upon being pressed by said handle, and said second tact switch being mounted on said printed board and connected to operate said actuator for executing said dripping mode upon being pressed by said handle, and wherein said pump is a gear pump which has a pump chamber with a flat base molded from a 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619